Restriction
The arguments with respect to the previous Restriction mailed August 25, 2021, are not persuasive, and therefore, claims 16-20 are withdrawn from consideration.

Claim Rejections - 35 USC §103
1. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2020/0037162 to Manikantan Shila and U.S. Patent Pub. 2018/0091946 to Venkatraman.  

Regarding claims 1 and 9, Manikantan Shila teaches a location detecting method of an electronic device, the method comprising: 
determining whether the electronic device enters a first region including a first location that is along a specific path or in a specific region (see Fig. 5 and step 502 as described in section [0043], which teaches determining a proximity to a first AP, which is in a defined specific region, where specific previous paths are also stored and used for  comparison, see step 504 in Fig. 5, where the stored predetermined paths in the received map form a “virtual path marker platform”, as in claim 9);

distinguishing the first data, in which a parameter feature is present, and second data having a maintenance pattern for a moving path, among the signal type (see for example, Fig. 5 and sections [0042] to [0044], which teach that each security area also has a magnetic field map of magnetic field intensity, where the magnetic field intensity is the first data and/or parameter which also has a stored path “second data”); 
comparing first data of the moving path data with first data of measurement data measured by the electronic device (see step 504 in Fig. 5 “is the user authenticated?”, which compares the measured readings to the pre-stored paths).  
Regarding the step of “when the first data of the moving path data corresponds to the first data of the measurement data, comparing patterns after pre-processing both second data of the moving path data and second data of the measurement data to determine entry to the first location”, Manikantan Shila teaches this determination of entry, and section [0044] teaches pre-processing the path data with gait, time of day etc., before they are compared, as section [0044] does not explicitly use the term “pre-processing” of data, Venkatraman is added. 

Regarding the “pre-processing” sections [0052], [0057] and [0059] teach that after the position data is accumulated it is “post-processed” by the mobile device, which is then sent to server for use, therefore the data is pre-processed relative to the server where the data is sent.  This processing is performed to make the data more accurate before it is transmitted to and used by a location server (for example by smoothing and/or Kalman filters applied in the mobile device). 
Therefore, as both Manikantan Shila and Venkatraman teach using wireless signals for position and path detection, as Manikantan Shila teaches using haptic factors to pre-process the path data and as Venkatraman teaches the conventionality of pre-processing wireless signal data for accuracy purposes before being sent to a server, it would have been obvious to modify Manikantan Shila with the pre-processing of Venkatraman in order to ensure the most accurate data is used in a path comparison process, which gets more accurate results (as is taught by Venkatraman).  
Regarding claims 3 and 11, which recite “wherein the moving path data includes a magnetic field vector value measured based on coordinates for specifying a location or a direction of the electronic device, or parameter values for a cellular signal, a wireless LAN signal, or a Bluetooth signal based on the coordinates”, see Fig. 5 and section [0040] of Manikantan Shila, which includes Bluetooth and magnetometer readings taken by the device, as recited.
s 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 9 above, and further in view of U.S. Patent Pub. 2014/0335894 to Wirola.  

Regarding claims 2 and 10, which recite “further comprising: receiving an input indicating whether the electronic device entered the first location; and when the determination that the electronic device has entered the first region is different from the input, modifying a method of determining whether the electronic device has entered the first location”, as Manikantan Shila and Venkatraman do not specifically teach “receiving an input”, Wirola is added.  
In analogous art, Wirola teaches a system which receives wireless data and determines a path through an area.  As described in sections [0028] and [0038] to [0045], Wirola teaches receiving a user input of a starting position, upon which wireless signals may be processed for location information of the mobile device as it moves.  Regarding the language “when the determination is different…”, does not positively recite this feature, as it may be determined that the determinations are not different.  However, for compact prosecution purposes to address this feature, if the device of Manikantan Shila determines (via signals strength thresholds) that the mobile device is located at the first entry point, and then subsequently the manual input of Wirola indicates that the mobile device is at the starting location, “the method is modified” as recited by restarting the location determination process based on the user’s manual input in Wirola.   

. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 9 above, and further in view of U.S. Patent Pub. 2013/0337847 to Sridhara and U.S. Patent Pub.  2015/0281875 to Shin.  

Regarding claims 4 and 12, which recite “further comprising: selecting data having a reliability of detecting a location and/or direction of the electronic device in the signal type list of items exceeding a threshold value; and setting a resource bit mask flag for a resource capable of being supported by the electronic device”, as Manikantan Shila and Venkatraman do not teach this feature, Sridhara and Shin are added. 
In an analogous art, Sridhara teaches in section [0095] of selecting the strongest type of received signal (of all the types of signals), which is selecting the data signal having the highest reliability, as recited.  
Regarding the feature of the bit mask flag, in an analogous art, Shin teaches a mobile device communications system, and teaches in sections [0014] and [0016] and steps 604 and 606 in Fig. 6, that after establishing connection with a wireless device, a bit mask flag is set for detection of this device’s wireless signal.     

.    


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 4 and 12 above, and further in view of U.S. Patent Pub. 2009/0043504 to Bandyopadhyay.   

Regarding claims 5 and 13, which recite “further comprising: setting a data bit mask flag for data, of which the moving path discrimination is not less than a specified threshold value, to 1; and setting the data bit mask flag for data, of which the moving path discrimination is less than the specified threshold value, to 0”, although the references to claim 4 show bit mask flags and determinations of paths, as they do not explicitly teach bit mask flag for the recited purpose, Bandyopadhyay is added. 
In an analogous art, Bandyopadhyay teaches a wireless system which monitors the path of a mobile device.  As described in section [0360], Bandyopadhyay teaches that the width of the path is monitored and when it is detected that there is an exceeding of a threshold width of the path, a flag is set (to 1 as recited, and zero when not set).      
.     

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 4 and 12 above, and further in view of U.S. Patent   2004/0198325 to Brueckner.  

Regarding claims 6 and 14, which recite “further comprising: when determining that a user is close to the first location, performing an AND operation by using a data bit mask flag and the resource bit mask flag as inputs; and determining a resource necessary to generate the measurement data based on a result of the AND operation of the data bit mask flag and the resource bit mask flag,” although the references applied to claim 4 teach the above flags and bit masks, as they do not teach this feature (of performing the “AND” operation), Brueckner is added. 
In an analogous art, Brueckner teaches a mobile device and teaches in section [0059] of performing the AND operation with bit masks.   
Therefore, as the above references teach the above flags and bit masks, and as Brueckner explicitly teaches that “AND” operations are performed with bit masks and flags it would have been obvious to use this operation with the flags of the references as the “AND” operation is simply and conventionally used to determine an action (when the answer is 1 or yes, it is performed), as desired.    
s 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 9 above, and further in view of U.S. Patent   2010/0066531 to Karr. 

Regarding claims 7 and 15, which recite “further comprising: performing pre-processing on the moving path data and the measurement data; deriving a vector distance and/or correlation between the pre-processed second data of the moving path data and the pre-processed second data of the measurement data in a vector space; and combining the derived results”,  as Manikantan Shila and Venkatraman do not teach this feature, Karr is added. 
In an analogous art, Karr teaches a wireless system which senses wireless signals to determine locations.  As discussed in section [0167], relating to Figs. 13 and 13B, Karr teaches deriving vector distances and correlations to form pre-processing for location determination of wireless devices.
Therefore, as Manikantan Shila and Venkatraman teach pre-processing and creating vector probabilities and correlations for path determination and comparison and as Karr teaches deriving vector distances and correlations to pre-process for location determination, it would have been obvious to use the teachings of Karr in the path processing and comparison of Manikantan Shila, for conventional mathematical reasons using probabilities and vector data.   

8 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of U.S. Patent Pub.    2010/0081387 to Shi.  

Regarding claim 8, which recites “further comprising: determining whether there is entry or advancement to the first location, based on binary hypothesis testing”, as Shi is added. 
In an analogous art, Shi teaches a wireless system which senses wireless signals to determine probabilities. As discussed in section [0027], Shi teaches that two vector probability equations may be solved using “binary hypothesis testing”, as recited.
Therefore, as Manikantan Shila/Venkatraman teach creating vector probabilities and correlations for path determination and/or entry to a first location and as Shi teaches the conventionality of using binary hypothesis testing to resolve between two probabilities, it would have been obvious to use this method, for conventional mathematical reasons of solving these types of equations.    



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646